TATE, Justice.
The defendant West was convicted of armed robbery, La.R.S. 14:64, and sentenced to fifteen years in prison. On his appeal, he relies upon one bill of exceptions.
This bill was taken, to the effective exclusion of women from the jury venire. By virtue of Louisiana law, women are not selected for jury service unless they have previously filed a written declaration of the desire to be subject to such service. La.Const., Art. VII, Section 41 (1921); La.C.Cr.P. art. 402.
The persuasive arguments made by counsel for the male defendant have repeatedly been rejected by a majority of this court, recently most comprehensively in State v. Womack, 283 So.2d 708 (La.1973). We therefore do not accede to them now.
Accordingly, we find no merit in the bill and consequently affirm the conviction and sentence.
Affirmed.
*197SUMMERS, J., concurs in the result.
BARHAM, J., concurs. Exclusion of females from jury service is unconstitutional.